DETAILED ACTION
It is hereby acknowledged that the following papers have been received and placed of record in the file:
Amended Claims						-Receipt Date 01/19/2021
Applicant Arguments						-Receipt Date 01/19/2021		
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to the amendment filed on 01/19/2021.  Claims 1-20 are pending. Claims 1 and 12 are amended. 

Response to Arguments
Applicant’s arguments, see Remarks pages 9-10, filed 01/19/2021, with respect to independent claims 1 and 12 have been fully considered and are persuasive.  The prior art rejection of claims 1-20 have been withdrawn. However, the amendments to the claims raise new 112(a) written description issues. Examiner notes that, while the prior art does not appear to teach the claims as currently amended, upon addressing the 112(a) rejection the claims may become subject to a further prior art rejection. 

Claim Rejections - 35 USC § 112

Claim 1 recites: 
a logical sum circuit which outputs a first logical sum of an output value of the one comparator and a control signal and a logical product circuit which outputs a second logical sum value of output values of the other comparators when the first logical sum is a first value and outputs a third logical sum value of the output value of the one comparator and the output values of the other comparators when the first logical sum is a second value;
	However, there is insufficient support in the Specification for this limitation. The Specification at [0036]-[0037] discloses that the logical product circuit outputs the logical sum of the other comparators when the control signal is “1” and outputs the logical sum of the one comparator and the other comparators when the control signal is “0”. This is different from the logical product circuit outputting a second logical sum value of output values of the other comparators when the first logical sum is a first value and outputs a third logical sum value of the output value of the one comparator and the output values of the other comparators when the first logical sum is a second value, as claimed.  For example, the claims indicate that the value of the first logical sum will determine if the output of the logical product circuit is a second logical sum value of output values of the other comparators or a third logical sum value of the output value of the one comparator and the output values of the other comparators, however, from the Specification it is clear that the value of the first logical sum may be 1 (either from the control signal being “1” or the comparator 308 outputting “1”) in which case the value of the first 
	Claim 12 recites a similar limitation and is rejected under 35 U.S.C. 112(a) for similar reasons. The dependent claims are rejected based on their dependence from rejected independent claims under 35 U.S.C. 112(a). 
	Examiner suggests amending the claims to include what is supported by the specification at [0036]-[0037], with regards to the output of the logical product circuit depending on the control signal 120 and not the output of the logical sum circuit, would overcome the 112(a) written description rejection. 
	In the interest of compact prosecution, in addition to the above-suggested amendments for overcoming the 112(a) written description rejection, Examiner further suggests amending the claims to include details regarding how the control signal is set, as described in [0057] and [0062] of the Specification, would overcome the applied references but further search and consideration would be required. 

Prior Art Considerations
	The prior art of record fails to explicitly anticipate the claims as currently written.  Specifically the prior art does not discuss a logical product circuit which outputs a second logical sum value of output values of the other comparators when the first logical sum is a first value and outputs a third logical sum value of the output value of the one comparator and the output values of the other comparators when the first logical sum is a second value, in combination with the other limitations.
	Examiner notes these limitations are subject to 112 rejections and thus not allowable at the current point and amendments to resolve the 112 rejections may impact the prior art considerations.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A./Examiner, Art Unit 2183                                                                                                                                                                                                        
/William B Partridge/Primary Examiner, Art Unit 2183